

 


Talk America Reports Fourth Quarter and Full Year 2005 Results
Unprecedented Migration of Customers to Network
 




FOURTH QUARTER HIGHLIGHTS

·  
Local voice and data equivalent lines on network of 341,000

·  
Total local voice and data equivalent lines of 595,000

·  
Total revenue of $114.6 million

·  
EBITDA of $16.0 million

·  
Net income of $2.0 million, or $0.07 per share on a diluted basis

·  
Cash balance of $46.3 million; total debt of $5.3 million



YEAR END HIGHLIGHTS

·  
Total revenue of $462.7 million

·  
EBITDA of $86.9 million

·  
Net income of $26.1 million, or $0.89 per share on a diluted basis

·  
Cash flow from operations of $72.0 million

 
New Hope, PA - February 17, 2006 - Talk America (NASDAQ: TALK) today announced
fourth quarter and full year results for 2005. For the fourth quarter 2005, we
reported net income of $2.0 million, or $0.07 per share on a diluted basis, as
compared to net income of $11.1 million, or $0.40 per share on a diluted basis,
for the fourth quarter 2004. For the fourth quarter 2005, on-net revenues,
off-net revenues, and long distance only and other revenues were $40.2 million,
$58.2 million and $16.2 million, respectively.


Talk America Chief Executive Officer and President, Ed Meyercord, commented, “We
strengthened our competitive position in 2005 by transitioning to a
network-based services provider and by expanding our reach into the commercial
customer segment. Given the fundamental changes in our business throughout the
year, we are pleased to deliver financial results ahead of plan.”


For the full year 2005, we reported net income of $26.1 million, or $0.89 per
share on a diluted basis, as compared to net income of $36.8 million, or $1.32
per share on a diluted basis, for the full year 2004. For the full year 2005,
on-net revenues, off-net revenues, and long distance only and other revenues
were $75.2 million, $331.2 million and $56.3 million, respectively. Results for
the year include the operations of LDMI from July 13, 2005, the closing date of
the acquisition.


(Note: See the schedule accompanying this news release for reconciliation to
generally accepted accounting principles (GAAP) for the non-GAAP financial
measure mentioned in this release)

With the build out of our network, that now covers 313 end offices in 10 states,
including Network Telephone, and the migration of over 200,000 customers,
approximately 57% of our current customer lines, at year-end, are served on our
network. In the fourth quarter alone, we successfully provisioned an
unprecedented 120,000 voice and data equivalent lines onto our network for a
year end total of 341,000. We are not aware of any company in our industry that
has ever undertaken a migration of customer lines of this scale. Our success is
a testament to the quality and talent of our employees and an extraordinary team
effort.


In addition, with the acquisition of LDMI and NTC, we now have the reach and
product portfolio to deliver integrated voice and data services to commercial
customers in our networked markets. The integration initiatives continue to
proceed according to plan. We are realizing the expected synergies from combined
operations while improving the quality of service to our commercial customers.
We are now focused on “best-in-class” service initiatives and the expansion of
our product portfolio.

FINANCIAL GUIDANCE
Our financial guidance for 2006 reflects the acquisition of NTC, which closed on
January 3, 2006. Guidance for 2006 EBITDA before Option Expense excludes the
impact from the expensing of options pursuant to FAS 123(R). We expect that
option expense will be approximately $1.5 million in the first quarter 2006 and
$5.0 million for the full year 2006. Our financial targets are as follows:




--------------------------------------------------------------------------------






Metrics
Q1 2006
Total Revenue
 
$118-$120 mm
EBITDA before Option Expense
 
$13-$15 mm


 

     
2006
Metrics
   
Previous
Current
Total Revenue
   
$445-$455 mm
$445-$455 mm
EBITDA before Option Expense
   
$60-$70 mm
$60-$70 mm
Capital Expenditures (including Software)
   
$21-$25 mm
$25-$30 mm

 


CONFERENCE CALL
Talk America management will host a conference call to discuss the fourth
quarter 2005 operating results at 10:00 a.m. ET on February 17, 2006. The call
can be accessed by dialing the following: US 800-633-8486, International,
212-346-6527. A replay of the call will be available through 12:00 p.m. ET on
February 24, 2006 by dialing the following: 800-633-8284, International
402-977-9140. The reservation number for the replay is 21283512.
 
 
Additionally, a live web simulcast of the conference call will be available
online at www.talkamerica.com and www.streetevents.com.
 


About Talk America


Talk America is a leading competitive communications provider that offers phone
services and high speed internet access to both residential and business
customers.  Talk America delivers value in the form of savings, simplicity and
quality service to its customers through its leading edge network and
award-winning back office.


Please Note: The statements contained herein regarding the future results of
operations of Talk America should be, and certain other of the statements
contained herein may be, considered forward-looking statements within the
meaning of Section 27A of the Securities Act of 1933 and Section 21E of the
Securities Exchange Act of 1934. Such statements are identified by the use of
forward-looking words or phrases, including, but not limited to, "estimates,"
"expects," "expected," "anticipates," "anticipated," "forecast," "guidance," and
"targets". These forward-looking statements are based on our current
expectations. Although we believe that the expectations reflected in such
forward-looking statements are reasonable, there can be no assurance that such
expectations will prove to have been correct. Forward-looking statements involve
risks and uncertainties and our actual results could differ materially from our
expectations. In addition to those factors discussed in the foregoing, important
factors that could cause such actual results to differ materially include, among
others, our inability to integrate effectively and as anticipated the business
of NTC upon the completion of the acquisition, dependence on the availability
and functionality of local exchange carriers' networks as they relate to the
unbundled network element platform, failure to establish and deploy our own
local network as we plan to do or to operate it in a profitable manner,
increased price competition for long distance and local services, failure of the
marketing of the bundle of local and long distance services and long distance
services under our direct marketing channels to a smaller marketing footprint,
attrition in the number of end users, failure to manage our collection
management systems and credit controls for customers, interruption in our
network and information systems, failure to provide adequate customer service,
and changes in government policy, regulation and enforcement and/or adverse
judicial or administrative interpretations and rulings relating to regulations
and enforcement, including, but not limited to, the continued availability of
the unbundled network element platform of the local exchange carriers network
and unbundled network element pricing methodology.


For a discussion of such risks and uncertainties, which could cause actual
results to differ from those contained in the forward-looking statements, see
the discussions contained in our Quarterly Report on Form 10-Q filed November 9,
2005, our Annual Report on Form 10-K for the year-ended December 31, 2004, filed
on March 16, 2005, as amended by our Form 10-K/A filed March 30, 2005, and any
subsequent filings. We undertake no obligation to update our forward-looking
statements.
--Financial Tables To Follow—
 
 

--------------------------------------------------------------------------------




 
TALK AMERICA HOLDINGS, INC. AND SUBSIDIARIES
CONSOLIDATED STATEMENTS OF OPERATIONS
(In thousands, except for per share data)
(Unaudited)





   
Three Months Ended
December 31,
 
Year Ended
December 31,
       
2005
   
2004
   
2005
   
2004
                             
Revenue
 
$
114,590
 
$
125,251
 
$
462,740
 
$
471,012
                             
Costs and expenses:
                         
Network and line costs, excluding depreciation and amortization (see below)
   
62,835
   
61,805
   
243,925
   
225,244
 
General and administrative expenses
   
22,981
   
18,415
   
82,906
   
72,020
 
Provision for doubtful accounts
   
4,206
   
7,259
   
19,114
   
21,313
 
Sales and marketing expenses
   
8,528
   
14,396
   
29,863
   
70,202
 
Depreciation and amortization
   
12,886
   
7,009
   
43,620
   
22,904
 
Total costs and expenses
   
111,436
   
108,884
   
419,428
   
411,683
                             
Operating income
   
3,514
   
16,367
   
43,312
   
59,329
 
Other income (expense):
                         
Interest income
   
135
   
86
   
1,007
   
290
 
Interest expense
   
(165
)
 
(35
)
 
(350
)
 
(733
)
Other income (expense), net
   
709
   
1,895
   
348
   
1,895
 
Income before provision for income taxes
   
3,833
   
18,313
   
44,317
   
60,781
 
Provision for income taxes
   
1,814
   
7,222
   
18,243
   
23,969
                             
Net income
 
$
2,019
 
$
11,091
 
$
26,074
 
$
36,812
                             
Income per share - Basic:
                         
Net income per share
 

$

0.07
 

$

0.41
 
$
0.91
 
$
1.37
                             
Weighted average common shares outstanding
   

30,314
   

26,992
   
28,675
   
26,847
                             
Income per share - Diluted:
                         
Net income per share
 
$
0.07
 
$
0.40
 
$
0.89
 
$
1.32
                             
Weighted average common and common equivalent shares outstanding
   
30,777
   
27,750
   
29,296
   
27,584
 








--------------------------------------------------------------------------------




TALK AMERICA HOLDINGS, INC. AND SUBSIDIARIES
CONSOLIDATED BALANCE SHEETS
(In thousands, except for share and per share data)
(Unaudited)





   
December 31,
2005
 
December 31,
2004
                                 
Assets
             
Current assets:
             
Cash and cash equivalents
 
$
46,288
 
$
47,492
 
Accounts receivable, trade (net of allowance for uncollectible accounts of
$14,366 and $17,508 at December 31, 2005 and December 31, 2004, respectively)
   
43,600
   
48,873
 
Deferred income taxes
   
18,476
   
34,815
 
Prepaid expenses and other current assets
   
6,338
   
6,888
 
Total current assets
   
114,702
   
138,068
                 
Property and equipment, net
   
95,077
   
65,823
 
Goodwill
   
39,205
   
13,013
 
Intangibles, net
   
4,934
   
1,966
 
Deferred income taxes
   
20,774
   
14,291
 
Capitalized software and other assets
   
9,470
   
8,567
     
$
284,162
 
$
241,728
                 
Liabilities and Stockholders’ Equity
             
Current liabilities:
             
Accounts payable and accrued expenses
 
$
40,025
 
$
38,843
 
Sales, use and excise taxes
   
3,970
   
11,179
 
Deferred revenue
   
13,824
   
15,321
 
Current portion of long-term debt
   
3,988
   
2,529
 
Accrued compensation
   
9,405
   
6,690
 
Other current liabilities
   
14,147
   
10,022
 
Total current liabilities
   
85,359
   
84,584
               
Long-term debt
   
1,289
   
1,717
               
Deferred income taxes
   
3,788
   
13,906
                  Other liabilities        2,021     --                   
Commitments and contingencies
   
--
   
--
                 
Stockholders' equity:
             
Preferred stock - $.01 par value, 5,000,000 shares authorized; no shares
outstanding
   
--
   
--
 
Common stock - $.01 par value, 100,000,000 shares authorized; 31,679,046 and
27,037,096 shares issued and outstanding at December 31, 2005 and December 31,
2004, respectively
   
317
   
284
 
Additional paid-in capital
   
380,486
   
356,409
 
Accumulated deficit
   
(184,098
)
 
(210,172
)
Treasury stock - $.01 par value, 1,315,789 shares at December 31, 2005 and
December 31, 2004 , respectively
   
(5,000
)
 
(5,000
)
Total stockholders' equity
   
191,705
   
141,521
     
$
284,162
 
$
241,728
 



 

--------------------------------------------------------------------------------


 
TALK AMERICA HOLDINGS, INC. AND SUBSIDIARIES
CONSOLIDATED STATEMENTS OF CASH FLOWS
(In thousands)
(Unaudited)



   
Year Ended December 31,
       
2005
   
2004
 
Cash flows from operating activities:
             
Net income
 
$
26,074
 
$
36,812
 
    Adjustments to reconcile net income to net cash provided by operating
activities:
             
Provision for doubtful accounts
   
18,874
   
21,313
 
Depreciation and amortization
   
43,620
   
22,904
              Deferred income taxes     14,938     19,588  
Other non-cash charges and (credits)
   
378
   
(943
) 
Changes in assets and liabilities:
             
Accounts receivable, trade
   
(2,340
)
 
(34,461
)
Prepaid expenses and other current assets
   
3,481
   
(900
)
Other assets
   
(15
)
 
60
 
Accounts payable and accrued expenses
   
(19,917
)
 
8,143
 
Sales, use and excise taxes
   
(7,788
)
 
(2,342
)
Deferred revenue
   
(4,626
)
 
4,448
 
Accrued compensation
   
(274
)
 
(3,198
)
Other current liabilities
   
(393
)   
3,171
 
Net cash provided by operating activities
   
72,012
   
74,595
                 
Cash flows from investing activities:
             
Proceeds from sale of fixed assets
   
70
   
--
 
Acquisition of LDMI, net of cash acquired
   
(26,850
)
 
--
 
Capital expenditures  
   
(45,234
)
 
(12,963
)
Capitalized software development costs
   
(3,989
)
 
(3,534
)
Net cash used in investing activities
   
(76,003
)
 
(16,497
)
               
Cash flows from financing activities:
             
Payments of borrowings
   
--
   
(45,273
)
Payments of capital lease obligations
   
(2,230
)
 
(1,228
)
Proceeds from exercise of options and warrants
   
5,017
   
653
 
Net cash provided by (used in) financing activities
   
2,787
   
(45,848
)
               
Net change in cash and cash equivalents
   
(1,204
)
 
12,250
 
Cash and cash equivalents, beginning of period
   
47,492
   
35,242
 
Cash and cash equivalents, end of period
 
$
46,288
 
$
47,492
                 

 


 
 

--------------------------------------------------------------------------------




 
 
 
TALK AMERICA HOLDINGS, INC. AND SUBSIDIARIES
 
NON-GAAP RECONCILIATION


Non-GAAP Financial Measures:


The non-GAAP financial measures that we use in this news release are listed
below. We have included reconciliation of non-GAAP financial measures to the
most directly comparable GAAP measures in our financial statements.


Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA) is
defined as operating income plus depreciation and amortization.


Earnings Before Interest, Taxes, Depreciation, Amortization and Option Expense
(EBITDA before Option Expense) is defined as operating income plus depreciation,
amortization and option expense.


EBITDA
 
($ in thousands)
 
Fourth Quarter
     
Full Year
       
2005
         
2004
         
2005
         
2004
 
Operating Income
 
$
3,154
       
$
16,367
       
$
43,312
       
$
59,329
 
Depreciation and Amortization
   
12,886
         
7,009
         
43,620
         
22,904
 
EBITDA
 
$
16,040
       
$
23,376
       
$
86,932
       
$
82,233
 







SOURCE: Talk America Holdings, Inc.


# # #
Contact Info:
 
Talk America
Jeff Schwartz
215-862-1097
jschwartz@talk.com









